Citation Nr: 9904607	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to July 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The Board notes that the veteran has withdrawn his 
appeal with respect to issues addressed in a November 1994 
statement of the case.

The Board notes that in his substantive appeal, the veteran 
referred to impaired vision in his left eye; however, it is 
not clear from this reference whether he is seeking § 1151 
benefits or any other VA benefit for left eye disability.  
The record does reflect that the veteran has previously been 
denied service connection for left eye disability.  If the 
veteran desires to reopen a claim for service connection for 
left eye disability or is seeking any other VA benefit based 
upon left eye disability, he should specifically inform the 
RO of the benefit sought and the RO should respond 
appropriately to any clarification provided by the veteran.

 
CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to compensation for 
right eye blindness because VA physicians failed to remove a 
lens from his right eye promptly.  He maintains that he had 
been told that the implanted lens in his right eye needed to 
be removed, but VA physicians treated him with drops and 
cream for over a year.  He asserts that by the time the lens 
was surgically removed it was too late to save the vision in 
his right eye.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 for right eye 
disability is well grounded.


FINDINGS OF FACT

The claim for compensation under 38 U.S.C.A. § 1151 for right 
eye disability is not plausible.


CONCLUSION OF LAW

The claim for compensation under 38 U.S.C.A. § 1151 for right 
eye disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91, at 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, at 610-611 
(1992).  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id. 

Under the provisions of 38 U.S.C.A. § 1151 (West 1991), where 
a veteran suffers an injury or an aggravation of an injury 
resulting in additional disability as a result of hospital, 
medical or surgical treatment by VA, compensation shall be 
awarded in the same manner as if such disability were service 
connected.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA medical 
or surgical treatment, compensation will be payable for such 
additional disability. In determining that additional 
disability exists, the following considerations will govern: 
The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately; and, as applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358 (1998).

The veteran claims that he is entitled to compensation under 
38 U.S.C.A. § 1151 for right eye blindness.  He testified at 
an RO hearing in December 1996 that he had had a lens 
implanted in his right eye in 1985.  He continued to have 
trouble with the right eye.  He stated that he had gone to 
several private doctors and they had told him that he needed 
to have the implanted lens removed from his right eye, 
otherwise he would lose the vision in the right eye.  He 
stated that he had told this to VA physicians but they had 
chosen to treat him with eye drops and creams for 
approximately six months.  The veteran asserted that the VA 
physicians erred in waiting so long to remove the lens, 
resulting in his right eye blindness.

The record reveals that a private physician performed 
cataract surgery on the veteran's right eye in 1985.  A March 
1987 VA Agent Orange examination report reveals that the 
veteran had 20/200 vision in the right eye.  He reported that 
his eyes burned and pained him frequently.

A July 1987 private medical record shows that the veteran had 
20/400 vision in the right eye, with best correction.

VA outpatient treatment records reveal that the veteran first 
sought VA treatment for his right eye disability on August 
24, 1988.  At that time the veteran reported that two doctors 
had told him that he needed to have the lens in his right eye 
removed.  He stated that he wanted a third opinion because 
the two doctors had disagreed.  He also stated that he wanted 
the surgery performed by VA.

An October 1988 VA outpatient treatment record indicates that 
the impression was bullous keratopathy of the right eye.  A 
November 1988 outpatient record indicates probable 
pseudophakic bullous keratopathy of the right eye.  In 
December 1988 the veteran underwent surgery for removal of an 
intraocular lens of the right eye at a VA facility.  The 
surgical report reveals that the veteran tolerated the 
procedure well and that there were no complications.  The 
December 1988 discharge examination report notes that the 
veteran had 10/400 vision in the right eye which was not 
significantly changed from his preoperative vision.

On VA examination in August 1995 the veteran was noted to be 
status post cataract extraction in 1985, with anterior 
chamber lenses.  The veteran's course was complicated by 
chronic cystoid macular edema in the right eye with resultant 
decreased vision and decompensation of cornea of the right 
eye, resulting in removal of an anterior chamber intraocular 
lens from the right eye.  Examination revealed the veteran to 
have corrected right eye vision of 20/400 with +10 sphere.  
The diagnoses included aphakia in the right eye, no visual 
improvement with manifest refraction, secondary to macular 
scar from chronic cystoid macular edema after cataract 
extraction in 1985.

The Board notes that the evidence reveals that VA physicians 
removed the lens from the veteran's right eye within four 
months of his initial visit to a VA facility for treatment of 
a right eye disability.  The Board also notes that the 
evidence shows that the veteran's right eye visual acuity 
after VA surgical removal of the lens, 20/400, was the same 
as it was in July 1987, long prior to the veteran's initial 
visit to VA for right eye treatment in August 1988.  There is 
no medical evidence of record indicating that VA physicians 
should have removed the lens from the veteran's right eye 
earlier, and there is no medical evidence of record 
indicating that the failure to remove the lens earlier 
resulted in additional disability to the veteran's right eye.  
The Board is left with the veteran's assertions that VA 
should have removed the lens in his right eye prior to 
December 1988 and that failure to do so resulted in 
additional disability.  The only evidence supporting the 
veteran's claim is the theory advanced by the veteran 
himself.  However, the veteran, as a lay person, is not 
competent to provide evidence requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board must therefore conclude that the veteran's claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 for right 
eye disability is not well grounded.

Although the Board has considered and denied the veteran's 
claim for service connection for right eye disability on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this claim to the RO for consideration of 
the issue of whether the veteran's claim for service 
connection for right eye disability is well grounded would be 
pointless, and in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board further notes that although the veteran alleges 
that private physicians informed him of the need to have the 
lens removed from his right eye, he has not alleged that any 
physician has stated that the failure of VA to immediately 
remove the lens resulted in additional disability.  In 
addition, in the written argument of June 1998, the 
representative stated that all pertinent medical evidence has 
been submitted.  The record reflects that through the 
statement of the case, the veteran has been advised of the 
evidence considered by the RO, the legal criteria applicable 
to his claim, and the absence of medical evidence supportive 
of his claim.  In the Board's opinion, the RO has fulfilled 
VA's duty to inform the veteran of the elements necessary to 
complete his application for § 1151 benefits. 



ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for right eye disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

